DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The amendment filed December 28, 2021 has been entered. Claims 1-7 have been amended. Claims 8 and 9 are new. Claims 1-9 are now pending. The independent claims are claims 1, 6, and 7.
The examiner notes that the title has been changed and therefore withdraws the specification objection made in the last Detailed Action, which was the Non-Final Rejection dated September 28, 2021.
The applicant’s Remarks, filed December 28, 2021, has been fully considered. The applicant argues, under the heading “II. Rejection Under 35 U.S.C. § 112,” that the amendments should resolve the written description issues. Related to claim 1, the written description issue raised by the examiner in the Non-Final Rejection was that the verb tenses did not clearly state what mode the vehicle had to be in at various times, such as when receiving a lane change request. Claim 1 now recites, for example, that “if the drive mode has been selected…at a time when the lane change request is acquired…” The examiner believes that a broad reasonable interpretation of this claim is that the transmission is in the drive mode when the lane change request is acquired. A broad but unreasonable interpretation would be that the drive mode has been selected at some time in the entire historical life of the system, though the transmission may not necessarily be in the drive mode at the time the lane change request is 
Related to claim 2, the first written description issue raised by the examiner in the Non-Final Rejection was that the claim implied there was a single “unrestricted mode”. This was related to claim 1, where the antecedent for claim 2’s recitation of “the unrestricted mode” was found. That issue has been resolved on amendment and the rejection is withdrawn.
Also related to claim 2, the second written description issue raised by the examiner for this claim in the Non-Final Rejection was similar to the first issue, namely, that claim 2 implied there were two different restricted modes.” That issue has been resolved on amendment and the rejection is withdrawn.
Related to claim 2, the third written description issue raised by the examiner in the Non-Final Rejection was that no conditions were placed on the changing or not changing of the transmission mode. That issue has been resolved. In some cases, such as when not changing modes from sport manual mode, not condition for this non-change is appropriate and has written description. Therefore, the rejection for this issue is withdrawn.    
Non-Final Rejection was that claim 5’s requirements for what “is selected” conflicts with claim 1’s. That issue has been resolved on amendment and the rejection is withdrawn.
The applicant further argues in the Remarks, under the heading “III. Rejection Under 35 U.S.C. § 103,” that “an examiner must provide a convincing reason why he or she feels that it would be obvious to combine” (page 10 of the Remarks) and that “The examiner has not provided a convincing or persuasive reason why it would be appropriate to combine the references in the manner suggested by the examiner”. No specific arguments are made regarding these assertions. No specific obviousness combination is challenged. Therefore, no specific defense can be made, except that the examiner respectfully disagrees with these general arguments. But the examiner has strengthened the reasoning behind the combinations made to the independent claims.
The applicant argues on page 11 that “Abe fails to teach or suggest that the lane control is performed upon keeping or changing the driving mode depending on the driving mode which has been selected at a time when the lane change request is acquired”. It is not clear to the examiner that the present application teaches that. It might be that the applicant is disputing that Abe teaches what the examiner agued Abe teaches on pages 14-16 of the Non-Final Rejection. The examiner believes that Abe teaches
a lane change control unit configured to, 
if the unrestricted mode [D mode or S mode] [before the lane change control] is selected in a case where the lane change request has been acquired, keep the unrestricted mode 15and perform lane change control in in the present application, this corresponds to Fig. 7, YES out of S4. With that in mind, see Abe, paragraph 0106 for changing between automated driving mode and manual driving mode only when the driver manually hits a switch. If the driver doesn’t manually hit a switch, as taught in paragraph 0107, the vehicle will simply operate with an automatic transmission) and 
if the restricted mode [D manual mode] is selected in the case where the lane change request has been acquired, select the unrestricted mode and perform the lane change control (see Abe, paragraph 0096 for a system that teaches an overtaking event in which a handover event “causes a transition from the manual driving mode to the automated driving mode.”).  
Furthermore, Abe teaches in paragraph 0087 that an occupant has to confirm a lane change proposal by a vehicle for the lane change to occur. This is essentially what Emura was used for in the Non-Final Rejection of claim 1. Confirming a lane change proposal could be interpreted as the point at which the lane change request is acquired. 
 Therefore, the rejection could have been written as a two reference rejection. Also, since Abe teaches that the transmission can automatically change into the automatic transmission mode from the manual transmission mode, then Abe must have a transmission controller that does that, which is what Adames was used to teach. It’s just that Adames is more explicit about this controller than Abe so Adames was used to teach that. And Emura is more explicitly about receiving a lane change request. But since both the transmission controller and the receiving of a lane change request are at 
This is especially true if Abe is thought of as the reference that teaches the heart of the independent claim, which is that mode switching or not mode switching of a transmission depending on the mode the transmission was in when a lane change requested is received. That is in the prior art, namely, Abe. Therefore, the examiner stands by the rejection of claim 1, and the other independent claims, which are substantially similar. 
Yet, as implied in the Non-Final Rejection, if the applicant wishes to roll up allowable material, such as claim 2, which adds two additional transmission modes, then the applicant will probably reach allowance.  
Overall, the present disclosure teaches a transmission with four modes, made up of 2 manual modes, and 2 automatic modes. The 2 manual modes are drive manual mode (first restricted mode) and sport manual mode (second restricted mode). The sport manual mode offers the most control. In the sport manual mode, the transmission will not automatically switch into an automatic transmission mode, even if a lane change request is acquired. That was taught in claim 2 of the original claim set, which recited in part: “if the second restricted mode [sport manual mode] is selected, the - 38 -transmission control unit is configured not to change the transmission mode to the unrestricted mode automatically”. 
In contrast, if the transmission is in the drive manual mode when a lane change request is acquired, the transmission will shift into an automatic transmission mode, such as drive mode. That was also taught in claim 2 of the original claim set, which drive manual mode] is selected, the 25transmission control unit is configured to change the transmission mode to the unrestricted mode automatically”.
The term “restricted” means that, from the perspective of the transmission, the transmission is restricted from automatically shifting gears. When the transmission is “unrestricted” it means that the transmission can shift gears whenever it wants. 
Overall, the examiner believes the prior art, namely Abe, teaches a system in which, if a transmission is in what is essentially a drive manual mode, and a lane change requested is acquired, then the transmission will switch to an automatic transmission mode. However, the examiner has not found prior art that teaches two manual modes, only one of which will permit a mode switching into an automatic transmission mode when a lane change request is acquired. The applicant would probably get to allowance if an independent claim taught that. Please see rejections below.

Claim Objections
Claim 2 is objected to because of the following informalities: It recites a gear “ration” twice. It should recite a gear “ratio”. Appropriate correction is required. For examination purpose, the phrase will be read: gear ratio. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
“a transmission control unit configured to select” in claim 1. The transmission control unit is also mentioned in claims 2, 5, and 6. This unit is understood as item 14 in Fig 1, and therefore part of  the “vehicle control device,” item 12. This is also stated on page 33 of the specification of the present application. According to page 6 of the specification, the unit is connected to a computer that executes code stored on memory. Therefore, unit has sufficient material structure to perform the claimed functions. 
“a lane change request acquisition unit configured to acquire” in claim 1. The lane change request acquisition unit is also mentioned in claim 6. This unit is understood as item 16 in Fig 1, and therefore part of  the “vehicle control device,” item 12. This is also stated on page 33 of the specification of the present application. According to page 6 of the specification, the unit is connected to a computer that executes code stored on memory. Therefore, unit has sufficient material structure to perform the claimed functions. 
“a lane change control unit configured to…keep” in claim 1. The lane change control unit is also mentioned in claims 2-6. This unit is understood as item 20 in Fig 1, and therefore part of  the “vehicle control device,” item 12. This is also stated on page 33 of the specification of the present application. According to page 6 of the specification, the unit is connected to a computer that executes code stored on memory. Therefore, unit has sufficient material structure to perform the claimed functions.

If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, and 8-9 are rejected. Claims 1 recites on the second to last line the “lane change control is configured”. The phrase should read “lane change control unit is unit inserted. 
Claim 9 also lacks written description for a reason besides depending on claim 1. Claim 9 recites:
The vehicle control device according to claim 8, wherein 
if the transmission control unit selects the sport manual mode while the lane change control is being performed under the sport mode in the automated driving control, the lane change control unit is configured to keep the sport mode.
The specification teaches on page 26, lines 23-27, that if a user operates the paddle shifter “during the lane change” the system “keeps the D mode or the S mode” and does not select the D manual mode or the S manual mode.” But claim 9 recites that “the transmission control unit selects the sport manual mode while the lane change control is being performed”. It is not clear from the specification that the transmission control unit can, in fact, ever select the sport manual mode by itself. Therefore, claim 9 lacks written description. For examination purposes, the claim will be interpreted as follows:
The vehicle control device according to claim 8, wherein 
if the user attempts to shift gears while the lane change control is being performed under the sport mode in the automated driving control, the lane change control unit is configured to keep the sport mode.
This interpretation is also supported by Fig. 4.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claims 1, 3, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Adames et al. (US2016/0363213 A1) et al. in view of Emura et al. (US2018/0093676 A1), in further view of Abe et al. (US2017/0334454 A1).
	Regarding claim 1, Adames teaches:
A vehicle control device (see Fig. 3, item 12 and paragraph 11) comprising: 
a transmission control unit (see paragraph 022 and Fig. 3, item 130 for a controller that controls the transmission, item 136.) configured to select, as a transmission mode, a drive manual mode in which selectable by a user and a drive mode in which a “drive mode” in the language of the present application is a proper noun. It is a specific mode, not a general term. The antecedent to “a drive mode” is “the drive mode”. When hearing that a “gear ratio is not restricted” one must understand what sense the gear ratios are “restricted” in the restricted mode of the transmission, according to the present application. According to page 24 of the specification, when the transmission is in D manual mode or S manual mode, which are both restricted modes, the gear ratio that the transmission selects is the gear ratio that is selected by the user’s operation of the paddle shift switch 96, or the gear ratio in accordance with the shift position, which apparently means whatever gear the vehicle was in when it shifted into one of the two manual modes. One way to think about this is that when the vehicle occupant manually selects the gear ratio, the transmission control unit is “restricted” from doing so. When a vehicle with an automatic transmission is in automatic shift mode (unrestricted mode) and can shift when it wants. But when the vehicle is in a user-paddle-shift mode, the transmission is more restricted and generally shifts only when the user tells it to. In other words, whether the transmission is “restricted” or “not restricted” is from the perspective of the transmission”. With all that in mind, see Adames, paragraph 0033 for a system in which paddle shifters can be deactivated at which time the vehicle “reverts to automatic shifting of the gears of the transmission.” See paragraph 0011 for cases in which the system does not revert to automatic shifting of the transmission, in which case the “driver [has] complete manual control over the shifting functions of the vehicle transmission.”); 
Yet Adames does not teach everything else in claim 1.10
However, Emura teaches:
a lane change request acquisition unit configured to acquire a lane change request (lane change requests for automatic passing and lane change systems are well known in the art. For one example, see Emura, Fig. 8B, button 89b; and paragraphs 0186-0187 for a system with a lane change request acquisition unit that acquires a lane change request).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Adames, to add the additional features of a lane change request acquisition unit configured to acquire a lane change request, as taught by Emura. The motivation for doing so would be to simply have a method for inputting a desire to pass. This is widely recognized as the reason for these buttons in the art.  
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.
Yet Adames and Emura do not teach everything else in claim 1.
However, Abe teaches: 
a lane change control unit configured to, in accordance with the transmission mode, wherein 
if the drive mode has been selected in an automated driving control at a time when the lane change request is acquired, the lane change control unit is configured to keep the drive mode and perform the lane change control (here and wherever the claims read “if the drive mode has been selected” the correct interpretation of this, and the one supported by the specification is, “if the drive has already been selected and is currently in that drive mode”. It is the same as saying: if a transmission is currently in “the drive mode” when the lane change request is acquired. Note that this amended claim adds that the vehicle is “in an automated driving control at the time when the lane change request is acquired”. This refers to a Yes out of S1 in Fig. 7, or a Yes out of S21 in Fig. 8. In the present application, the drive mode already being selected corresponds to Fig. 7, YES out of S4. With that in mind, see Abe, paragraph 0106 for changing between automated driving mode and manual driving mode only when the driver manually hits a switch. If the driver doesn’t manually hit a switch, as taught in paragraph 0107, the vehicle will simply operate with an automatic transmission), and 
if the drive manual mode is has been selected in the automated driving control at the time when the lane change control is configured to select the drive mode and perform the lane change control (this clause essentially means, if the transmission is currently in the drive manual mode when the lane change request is acquired…With that in mind, see Abe, paragraph 0096 for a system that teaches an overtaking event in which a handover event “causes a transition from the manual driving mode to the automated driving mode.”).  
in accordance with the transmission mode, wherein if the drive mode has been selected in an automated driving control at a time when the lane change request is acquired, the lane change control unit is configured to keep the drive mode and perform the lane change control, and if the drive manual mode is has been selected in the automated driving control at the time when the lane change request is acquired, the lane change control is configured to select the drive mode and perform the lane change control, as taught by Abe. The motivation for doing so would be to control the speed and steering of a vehicle according to an operators desire, as recognized by Abe (see paragraph 0006).
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.
This overall combination is especially obvious because Abe at least strongly taught toward what Adames and Emura have been cited as teaching, namely, a transmission controller and the receiving of a lane change request. Abe teaches a transmission that can automatically change to an automatic transmission mode from the manual transmission mode, so the transmission in Abe must have a transmission controller that 

Regarding claim 3, Adames, Emura, and Abe teach the vehicle control device according to claim 1. 
Yet Adames and Emura do not further teach everything else in the claim.
However, Abe further teaches:
A vehicle control device, wherein 
if the drive manual mode is has been selected in the automated driving control at a time when drive mode and perform the lane change control (see Abe, paragraph 0096 for a system that teaches an overtaking event in which a handover event “causes a transition from the manual driving mode to the automated driving mode.”), and 
after the lane change control, the lane change control unit is configured to keep the drive mode (In one broad reasonable interpretation, what this claim is saying is: if a lane change request has been acquired and the vehicle is already in drive mode, which is a restricted mode (which could be a paddle shifting mode), then switch to a regular automatic transmission mode, change lanes, and leave the vehicle in the automatic transmission mode. Nothing in Abe teaches shifting back out of the unrestricted mode, and the preponderance of the evidence is that the system stays in the unrestricted mode after the lane change. Therefore, Abe teaches this limitation).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Adames and Emura, to add the additional features, if the drive manual mode is has been selected in the automated driving control at a time when the lane change request is acquired, the lane change control unit is configured to select the drive mode and perform the lane change control, and after the lane change control, the lane change control unit is configured to keep the drive mode, as taught by Abe. The motivation for doing so would be to control the speed and steering of a vehicle according to an operators desire, as recognized by Abe (see paragraph 0006).
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.





A vehicle (see Fig. 1, item 10) comprising a vehicle control device (see Fig. 3, item 12 and paragraph 11).
For everything else in the claim see claim 1 which is substantially similar rejected for the same reasons:

Regarding claim 7, Adames teaches:
A vehicle control method (see the title of Adames).
For everything else in the claim see claim 1 which is substantially similar rejected for the same reasons:

Allowable Subject Matter
Claims 2, 4, 5, 8, and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if all 35 USC 112 issues of the claims are resolved.
The following is a statement of reasons for the indication of allowable subject matter:  

Claim 2 recites, in one broad reasonable interpretation, as commented out in bold:
The vehicle control device according to claim 1, wherein: 
the transmission mode includes: 
the drive manual mode; 
the drive mode; 
a sport manual mode in which a gear ration of the transmission is selectable by a user; and 
a sport mode in which a range of the gear ration is not restricted there are four modes to the transmission, 2 manual, and 2 automatic. The 2 manual modes are drive manual mode and sport manual mode. The sport manual mode offers the most control. In the sport manual mode, in many circumstances, the transmission will not automatically switch into any automatic transmission mode. For example, in Fig. 7, according to pages 21-23, if the transmission is in D mode or S mode when a lane change is started, then the lane change will be executed. If the transmission is in D manual mode, then the transmission will be in S6 will be selected as D mode and the lane change executed. But if the transmission mode is selected when the lane change decision is acquired, the lane change will be suppressed and the transmission mode will not be changed.); 
if the drive manual mode is selected, the transmission control unit is configured to change the transmission mode to the drive mode automatically (this part of the clause could refer to a Yes out of S5 of Fig. 7, but in fact there is a phrase added in amendment) in a case where a cruise travel state of the host vehicle is determined (the “cruise travel state,” is mentioned twice in the specification of the present application, both on page 18. The cruise travel state is related to engine braking. It the vehicle is in D manual mode and transmission 14 detects that engine braking is being used, the transmission determines that the travel state is the cruise travel state. The transmission unit 14 then changes the D manual mode to D mode. This part of the claim refers to Fig. 4. Basically, when the vehicle is in D manual mode (Q6) and a cruise travel state is detected, the system will shift to D mode (Q4). Therefore, this entire bullet has nothing directly to do with a lane change request being acquired.) , and 
if the sport manual mode is selected, the transmission control unit is configured not to change the transmission mode to the sport mode automatically (this clause means that if the transmission is in sport manual mode it will not be automatically changed to the automatic shifting mode called “sport mode”. The transmission will not change from sport manual mode if the transmission detects that the vehicle is traveling downhill, such as when engine braking might be advantageous. But that is not the only instance in which the transmission will not change to automatic shifting while in sport manual mode. In fact, sport manual mode gives the occupant the greatest control over the vehicle and the vehicle will not automatically shift into an automatic transmission mode from the sport manual mode even when a lane change request is acquired. As seen in Figs. 7 and 8, if the vehicle is in S manual mode  when a lane change request is acquired the system will end up suppressing the request and not shifting  transmission modes. Indeed, Fig. 4 shows that the only way to get out of S manual mode is to push the up-shift button for a long time.); and 
if the drive manual mode has been selected in the automated driving control at a time when the lane change request drive mode and perform the lane change control (this is taught by Abe, see Abe, paragraph 0096 for a system that teaches an overtaking event in which a handover event “causes a transition from the manual driving mode to the automated driving mode.” The examiner does not know why the language in this bullet is “select the drive mode” while in the first bullet of claim 2 the language is “change the transmission mode to the drive mode”. This may be because in the present bullet, the “lane change control unit” is being discussed. The examiner thinks that the only broad reasonable interpretation of “select the drive mode” is that is identical in meaning to “change the transmission mode to the drive mode”. This interpretation is supported by the specification of the present application, the top of page 24, which teaches that the transmission unit 14 “can select” the various four transmission modes, and when in those modes, the transmission behaves as has already been defined. Note that the last full paragraph of page 33 teaches that if “if the restricted mode is selected in the case where the lane change request has been acquired, select the unrestricted mode and perform the lane change control”. Note also that page 24 teaches that “D manual mode and the S manual mode are the restricted modes” and “D mode and S mode are the unrestricted modes”. Note that ), and 
if the sport manual mode is has been selected in the automated driving control at a time when is acquired, the lane change control unit is configured to suppress the lane change control (this is essentially what was taught in the last bullet of claim 2 as originally filed. In fact, the last two bullets of the present claim 2 are essentially identical to the last two bullets of claim 2 as originally filed. These two bullets are still allowable. As stated in the Allowable Subject Matter of the Non-Final Rejection dated Sept. 28, 2021, prior art does not teach a system with two manual shifting modes, one of which (the sport manual mode) does not automatically switch to an automatic transmission mode when a lane change request is received. Note that this bullet and previous both recite being “in the automated driving control” mode when the lane change request is acquired. This automated driving control can be seen in Fig. 7, S1 as well as Fig. 8, S21.).  
The prior art of record, alone or in combination, does not teach two different restricted modes, which are two different manual shifting modes, one of which, upon receipt of a lane change request, will perform the lane change, and the other of which, upon receipt of a lane change request, will not perform the lane change. Transmissions that have a restricted and unrestricted mode are not uncommon. The prior art contains teachings about paddle shifters, for example, and vehicles that can be switched between allowing manual paddle shifting and reverting back to automatic shifting. 
Adames et al. (US2016/0363213 A1) teaches a system with an automatic transmission that can also be manually shifted using paddle shifters. As shown in Fig. 5, the manual shifting (“restricted mode” in the language of the present application) has two different sub-modes, one in which the paddle shifter is activated and one in which the manual gate, or M-gate, is activated. In one mode, auto-shifting will occur (step 212), while in the other, shifting will not occur without the driver command (step 222). In Paddle shifter mode, the mode can be deactivated and the system returned to auto shifting. This is like going from a restricted mode to an unrestricted mode. Yet this change occurs, not due to a lane change request or due to performing a lane change, but simply due to a predetermined time elapsing (step 214). In the M-gate mode, the system will not revert back to auto-shift mode without the driver deactivating the M-gate mode. Nothing in Adames suggest any contemplation of connecting the restricted modes (paddler shifter and M-gate) to lane changes or requests for lane changes, overtaking maneuvers, or even turns.
Abe (US2017/0334454 A1) teaches in Fig. 15 a vehicle in which there are three different driving styles (Eco, normal, and sports), all three of which come in two different modes, manual and automated. Paragraph 0106 teaches hitting a changeover switch 87 to go from automated driving mode to manual driving mode. The disclosure discusses automatic lane changing and overtaking maneuvers, but these are not done at the vehicle occupant’s request. Yet Abe does not teach, for example, that in the sport/manual mode the system will not revert back to automatic transmission after a 
Saito (U.S. Pat. 7,704,187 B2) teaches in col. 1, line 65 through col. 2, line 14; and col. 2, lines 50-67, a vehicle with an automatic transmission with an automatic shift mode and a first and second manual shift mode. In the first manual shift mode, the vehicle operates in a more sporty manner and responds immediately. In the second manual shift mode, the response is restricted. The first manual shift mode is more responsive to the driver’s shifts than the second. In other words, the first manual shift mode offers a more sporty shifting response. As discussed in Fig. 6 and col. 7, lines 4-27, there is an “upshift allowing means 42” and an “downshift allowing means 50”. Upshifts and downshifts, even when manually requested, must meet certain criteria. Although, as seen in Fig. 5, there is some discussion of going up and down hills, which relates to the present application, in Saito, manual or paddle shifting ends after a predetermined time has elapsed. In contrast, the present application cancels paddle control in certain modes after a lane change. 
Okuyama et al (JP4073680 B2) teaches a system with an automatic transmission mode and a manual mode operated using shift levers. Sometimes, however, the driver cannot operate the shift levers and turn the vehicle at the same time. Therefore, the system, upon detecting the vehicle is traveling on a curve, will automatically shift into a curve acceleration mode. The patent teaches that when a turn signal is turned on, the vehicle’s transmission automatically selects the curve acceleration mode instead of the normal acceleration mode, which eliminates the need for the driver to use the shift lever. Yet Okuyama does not teach two different manual shift modes, only one of which will 
Trush (DE 102009020810 A1) teaches in paragraph 0079 a system in which the driver can turn the manual shift mode on and off. When manual shift mode is on, the driver can tap to shift. If the driver taps to shift, the system goes back to step 510, which just maintains that gear in manual mode. According to paragraph 0080, some taps in manual mode can return the vehicle back to automatic mode. Paragraph 0085 teaches that a lack of tap shifting within a predetermined period of time can result in the system reverting back to automatic mode. As discussed in paragraphs 0011 and 0087-0088 there are cases in which the driver will seek to manually shift to the “second gear start mode” but will be disallowed, which depends on the vehicle speed being lower than a predetermined speed. If the shift to the second gear start mode is disabled, the controller “releases the automatic mode again.” However, Trush does not teach anything about lane changing, nor does Trush teach two different manual operation modes. 
Klaus et al. (DE 10209840 B4) teaches a system with a “first switching means” to shifting into RND, within which the vehicle transmission will shift automatically. Within “D” however, the system can enter a “second switching” mode in which, as taught in paragraph 0012, the driver can use “jog buttons” to manually shift. This is often done when the driver does not agree with the current gear. The “manual mode” can be entered by hitting one button and the “automatic mode” by hitting another button. Yet nothing in Klaus teaches a system that automatically switches between manual and automatic shifting modes based on being in any kind of sport or D mode, or two 
Plath (US2013/0178333 A1) teaches a system that can switch between automatic transmission mode and manual transmission mode. The mode is switched from automatic to manual when the driver hits a button, at which time the vehicle is downshifted and manual shifting mode begins (see paragraph 0043). Yet Plath does not teach different modes, such as two different restricted / manual transmission modes, nor does Plath stipulate rules for switching between two different restricted modes and two different unrestricted modes. 
Luh  (U.S. Pat. No. 7,505,842) teaches in col. 2, lines 3-34, various shift programs, such as economy, sport, fast-off, kick-down, and mountain. The driver can program these shift programs, which includes establishing “the number of gears used in the shift program, as well as the shifting conditions in which the automatic transmission shifts up or shifts down.” According to col. 5, lines 29-38, the driver can select the desired shift program via the infotainment system or other means. However, the entire disclosure teaches that the user is the only one who changes the shift program, and does so manually. There is no automatic shifting out of the user-selected mode as in the present application.
Fujitsu (JP2000296724 A5), which was listed on the IDS, teaches allowing acceleration after passing a vehicle under certain conditions. But under other conditions, if a passing maneuver has been completed, the system will prohibit shifting for a while. Yet Fujitsu does not teach inhibiting paddle shifting during a lane change as 
Kishi et al. (U.S. 10,990,098 B2), which was a Honda application allowed by this examiner, teaches in Fig. 19 a system, in which a vehicle has an objective to cruise at 90 kph so it makes a plan to pass (see left image of Fig. 19). Part of the plan is to down shift in preparation for accelerating (see col. 14, lines 39-40). But another vehicle causes a hindrance to passing (see middle image of Fig. 19). Eventually, unlike in Fig. 17, the vehicle realizes it cannot cruise at 90 kph, changes its objective and cancels the lane change plan (right image of Fig. 19). When that happens the host vehicle returns to its original gear and simply cruises. Yet none of this is taught in relation to operating in a restricted and unrestricted mode, or operating in an automatic transmission mode and a semi-automatic or paddle shifting mode. 
Claims 4 and 5 are also potentially allowable. The reasons for this are similar and will be explained together. 
Regarding claim 4, the prior art of record, as mentioned in the above section on claim 2, in particular Fujitsu and Kishi, do not teach turning on or off a restricted or unrestricted mode, or a paddle shift mode or automatic transmission shift mode, based on whether a lane change has been requested or is canceled. The prior art of record, as mentioned in the above section on claim 2, in particular Fujitsu and Kishi, do not teach turning on or off a restricted or unrestricted mode, or a paddle shift mode or automatic transmission shift mode, based on whether a lane change has been requested or is canceled. 

Claim 8, which depends on claim 2, is potentially allowable for at least the same reasons as claim 2. Claim 8 has support in Fig. 7, “Yes” out of S4.
Claim 9 (as interpreted by the examiner as described in the 35 USC 112(a) section above) depends on claim 2 and is potentially allowable for at least the same reasons as claim 2. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M. ROBERT whose telephone number is (571)270-5841. The examiner can normally be reached M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.R./Examiner, Art Unit 3665                                                                                                                                                                                                        
/DONALD J WALLACE/Primary Examiner, Art Unit 3665